PER CURIAM.
The defendant should not be required to specify its evidence, but sufficient of the particulars should be given so as to prevent surprise upon the trial. In that connection we think the defendant should state whether it claims the assignment to be void on account of fraudulent preferences, in which case it should state what preferences are claimed to be fraudulent. Or, if the alleged fraud consists in the failure of the assignor to transfer all his assets to the plaintiff, in that event the defendant should particularize what property, if any, it expects or intends to prove on the trial was withheld by the assignor from the assignee. And if on both grounds, then all the particulars above specified should be given. Order as so modified affirmed, without costs.